Citation Nr: 0119327	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-13 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for nasal deformity 
and allergic rhinitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran had active service from June 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  The veteran's saddle nose deformity is not manifested by 
loss of part of the nose or scars resulting in exposure of 
both nasal passages, nor is it productive of severe 
disfigurement.

3.  The veteran's allergic rhinitis is productive of mild 
interference with breathing without evidence of polyps.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for nasal deformity and allergic rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.97, Diagnostic Codes 
6502, 6504, 6514, 6522-24, 4.118, Diagnostic Code 7800 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in this case, the Board finds that 
all relevant facts have been properly and sufficiently 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the Veterans Claims Assistance Act of 2000 
(VCAA).  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000).  The veteran's 
service medical records are associated with the claims file, 
and the veteran has been afforded VA examinations in 
connection with his claim.  The veteran's VA treatment 
records have also been associated with the claims file.  In 
April 1999, a Statement of the Case was sent to the veteran, 
notifying him of the basis for the denial of his claim and 
informing him what evidence was necessary in order to 
substantiate the claim.  After additional evidence was 
submitted, the veteran was issued Supplemental Statements of 
the Case in July 1999 and in July 2000.  The veteran also 
presented testimony in a July 1999 hearing before the RO.  
Additionally, a May 2001 Report of Contact reflects that the 
veteran was apprised of the VCAA, and at that time, he did 
not report the existence of any outstanding evidence.

The Board acknowledges that on VA examination of the scars in 
May 2000, the examiner indicated that color photographs of 
the veteran had been provided.  If accomplished, they are not 
of record.  However, the Board notes that the examiner 
documented pertinent findings associated with the 
examination, and that the record establishes that the veteran 
has a saddle-nose deformity.  Given the aforementioned, in 
conjunction with applicable rating criteria, the veteran's 
contentions presented on appeal, and the clinical findings of 
record, the Board finds that a remand to obtain the veteran's 
colored photographs is unnecessary.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  Thus, no additional development in this regard is 
warranted.  The Board finds that this case is ready for 
appellate review.

In June 1959, the RO granted service connection for nasal 
deformity and allergic rhinitis.  The RO rated the disability 
as 10 percent disabling, effective April 21, 1959, under 
Diagnostic Code 6502.  This 10 percent rating has remained in 
effect since that time and is protected under 38 C.F.R. 
§ 3.951(b) (2000).  By written correspondence dated in 
January 1999, the veteran requested an increased rating, 
stating that he was having increased problems breathing.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability although not 
controlling is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); see Powell v. West, 13 Vet. 
App. 31 (1999).

Nevertheless, in accordance with 38 C.F.R. §§ 4.1, 4.2, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all the evidence of record pertaining to the 
veteran's medical history.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical history and findings 
pertaining to the service-connected disability.

VA outpatient treatment reports dated from 1985 to 1998 do 
not reference the disability at issue.

In February 1999, the veteran underwent a VA examination with 
respect to his nasal deformity and allergic rhinitis.  The 
veteran's medical history showed he had a septal operation in 
1952 and has complained of nasal stuffiness and watery 
rhinorrhea frequently since then.  The examiner noted that 
the veteran had interference in breathing through his nose 
during periods of excessive rhinitis.  However, the veteran 
denied having purulent discharge or crusting, or dyspnea 
while at rest or upon exertion.  Additionally, the veteran 
denied having periods of incapacitation, speech impairment, 
or symptoms of chronic sinusitis or allergic attacks.  
Physical examination revealed a 25 percent obstruction of the 
nostrils bilaterally.  The sinus x-ray study was within 
normal limits.  The diagnosis was rhinitis, nasal deformity 
(retraction of columella) post-traumatic.

VA outpatient treatment reports dated from 1998 to 1999 are 
also of record.  In relevant part, the reports contain a 
February 1999 clinical entry showing that the veteran 
complained of blowing clear mucus and having a "stopped up 
head."  No clinical findings associated with the veteran's 
disability were documented.  The medical reports and a March 
1999 Statement of Medical Care Recovery Cost Account reflect 
that the veteran's medications include Phenylephrine and 
Sodium Chloride nasal sprays and a nasal Beclomethasone 
inhaler.

The veteran submitted testimony regarding his claim at a July 
1999 hearing before the RO.  The veteran testified that his 
symptoms included continuous sinus drainage and headaches 
when his sinuses "backed up."  He also stated that his nose 
bled if he took too much medication, and that he had these 
episodes approximately two to three times per year.  The 
veteran also testified that he has not been bedridden as a 
result of any episode he has experienced.  During the 
hearing, the veteran's spouse added that he only became 
bedridden if he had a cold or the flu in addition to an 
episode.  The veteran and his spouse also testified that he 
had difficulty breathing at times.  The veteran's spouse said 
the veteran would at times have purulent discharge if he had 
a cold or asthma.  Finally, the veteran stated that his 
condition has remained essentially the same over the past 
five to ten years.  

VA outpatient treatment reports dated from 1999 to 2000 note 
allergic rhinitis, cause undermined.  

The veteran underwent another nose and sinus VA examination 
in May 2000.  The veteran was found to have watery rhinorrhea 
that occasionally produced mucus.  There was mild 
interference with breathing through the nose on occasion, and 
some post-nasal drainage.  The veteran also had saddle nose 
deformity.  As with the veteran's prior VA examination, the 
veteran was found to have no purulent discharge, speech 
impediment, chronic sinusitis, or dyspnea at rest or on 
exertion.  Sinus x-ray studies were negative, showing no 
gross fracture or air fluid levels in the sinuses.  The 
diagnoses were saddle nose deformity and chronic rhinorrhea.  

On VA examination of the scars, the veteran's symptoms 
included sensitivity to touch, externally.  The examiner 
found no scar related to the nasal injury, although the 
saddle-nose deformity was noted.  The diagnosis was no 
external scars associated with previous injury or surgery.

Upon carefully reviewing and weighing the evidence in this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to an increased 
rating in excess of 10 percent for a nose deformity and 
allergic rhinitis.

As previously noted, the veteran's disability is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6502.  Under this Diagnostic Code, a 10 
percent rating is assigned where there is a traumatic 
deviation of the nasal septum with a 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  A 10 percent rating is the maximum rating 
percentage allowable under this provision.  Therefore, a 
rating in excess of 10 percent under this Diagnostic Code is 
not possible.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6504 and 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Diagnostic Code 6504 assigns a 10 
percent rating where there is loss of one ala, or other 
obvious disfigurement.  The next higher rating of 30 percent 
is assigned where loss of part of the nose or a scar exposing 
both nasal passages.  Under Diagnostic Code 7800, a 10 
percent evaluation is assigned where there is moderate, 
disfiguring scarring of the head, face, or neck.  A 30 
percent rating is assigned where scarring of the head, face, 
or neck is deemed severe, especially if producing a marked or 
unsightly deformity of the eyelids, lips, or auricles.  
However, here, there is no medical evidence of record 
demonstrating that the veteran has a loss of part of his nose 
or has scarring resulting in exposure of both nasal passages.  
Also, there is no medical evidence of record suggesting that 
the veteran's saddle nose deformity is severe.  Nor has the 
veteran asserted such.  On recent examination, no external 
scars associated with the previous injury or surgery were 
observed.  Thus, the criteria for a higher rating under these 
Diagnostic Codes have not been met.

The veteran's disability picture also fails to met the 
criteria required for an increased rating under Diagnostic 
Code 6522.  Under this Diagnostic Code, a 10 percent rating 
is assigned for allergic or vasomotor rhinitis without 
polyps, but with greater than a 50 percent obstruction of the 
nasal passage on both sides, or complete obstruction on one 
side.  A 30 percent rating is assigned where there is 
allergic or vasomotor rhinitis with polyps.  Here, the 
veteran's allergic rhinitis is not productive of polyps.  VA 
examination reports dated in February 1999 and May 2000 are 
completely negative in this regard.  The veteran's VA 
outpatient treatment reports are also negative.  Thus, the 
evidence preponderates against entitlement to an increased 
rating in excess of 10 percent under the provisions of 
Diagnostic Code 6522 as well.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Codes 6523 and 6524, which address 
bacterial rhinitis and granulomatous rhinitis, respectively.  
However, the veteran has not been diagnosed with either of 
these disabilities.  Thus, no additional consideration in 
this regard is warranted.  

During the pendency of this appeal, the veteran's 
representative averred that the veteran's symptomatology more 
closely approximates a 30 percent evaluation under 38 C.F.R. 
§ 4.97, Diagnostic Code 6514, which addresses chronic 
sphenoid sinusitis.  Under this Diagnostic Code, a 10 percent 
rating is assigned where there are one or two incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned where there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  It is noted that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

Regarding Diagnostic Code 6514, the Board initially notes 
that a diagnosis of sinusitis has not been made.  The veteran 
has a nasal deformity with allergic rhinitis.  Nonetheless, 
in the alternative, even when considering the provisions of 
Diagnostic Code 6514, the evidence fails to show that an 
increased rating in excess of 10 percent is warranted.  In 
the case at hand, there is no medical evidence of record 
indicating that the veteran's disability is manifested by any 
incapacitating episodes.  In fact, at his personal hearing, 
the veteran testified that he has not been bedridden as a 
result of his service-connected disability.  Additionally, VA 
examination reports dated in 1999 and 2000 reflect that the 
veteran's symptomatology does not include purulent discharge 
or crusting, or any other symptom consistent with chronic 
sinusitis, e.g., headaches and pain.  Even though the veteran 
testified that he had episodes of sinus drainage with 
headaches two to three times per year, he denied having any 
of the aforementioned symptoms at each VA examination and 
objective examination did not reveal the presence of such.  
Thus, for these reasons, the evidence preponderates against 
an increased rating under Diagnostic Code 6514.

The representative also avers that the veteran should receive 
separate evaluations for his saddle nose deformity and his 
rhinitis.  As stated above, the veteran is currently rated 
under Diagnostic Code 6502, which addresses traumatic 
deviation of the nasal septum.  The Board has also considered 
the applicability of Diagnostic Code 6522, which deals with 
allergic or vasomotor rhinitis.  However, the Board points 
out that Diagnostic Code 6502 has as one of its criterion 
"with 50 percent obstruction of nasal passage on both sides 
or complete obstruction on one side," whereas Diagnostic 
Code 6522 has as one of its criterion, "with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side."  Because the 
aforementioned Diagnostic Codes, in essence, contemplate the 
same symptom, to rate the veteran separately under the 
aforementioned Diagnostic Codes would require the Board to 
engage in the prohibited practice of "pyramiding."  See 
38 C.F.R. § 4.14.  Thus, consideration in this regard is not 
warranted.

Based on the foregoing reasons, as noted above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  In reaching the foregoing determination, 
the Board has considered the clinical manifestations of the 
veteran's nasal deformity and allergic rhinitis, including 
any effects on the veteran's earning capacity and his 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 
(2000).  As demonstrated above, the Board has also applied 
all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with 
no more than a 10 percent rating for the veteran's nasal 
deformity and allergic rhinitis.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  38 C.F.R. § 4.1.  At present, however, there 
is no basis for a higher rating.  The Board has considered 
the benefit of the doubt rule in this case, but as there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the claim, the rule is not applicable 
in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990); 38 C.F.R. § 4.3.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2000).  There is no competent evidence of 
record showing that the veteran's nasal deformity and 
allergic rhinitis result in marked interference with 
employment or necessitate frequent periods of hospitalization 
so as to render impractical the application of normal rating 
schedule standards.  Accordingly, the Board finds that the 
criteria for a referral for extra-schedular consideration 
have not been met.


ORDER

Entitlement to a rating in excess of 10 percent for nasal 
deformity and allergic rhinitis is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

